Mr. Justice Teller
dissenting.
The majority opinion holds that the respondent, being a ministerial officer, cannot question the validity of the order made by the State Board of Equalization, which order, it is held, was within the power of the board to make.
If these premises are correct, the conclusion must be admitted; but I cannot admit their correctness. The.respondent questioned the power of the board to make the order, and denied that it had properly exercised such powers as it claimed to have.
Whether or not any qúestion was raised by the respondent is immaterial. The alternative writ should not be made permanent unless it shows on its face such facts as authorize its issue.
“It is always- true that in an application for a mandamus against a public officer the relator must show a good case upon the face of his petition: failing to do this, he would not be entitled to the writ, even though no answer whatsoever had been made to the application.” Schwanbeck v. People, 15 Colo. 64, 68, 24 Pac. 575, 576.
If there is a substantial doubt as to the right to the writ, it will not issue: Gruner v. Moore, 6 Colo. 526.
Further, the petitioners by failing to demur to the first defense set up in the answer waived the objection upon which the cause is here decided. In People v. Lothrop, 3 Colo. 428, it was held that failure to raise technical objections, in a case of a mandamus against a public officer, constituted a waiver of them; and in several cases since that decision this court has considered the merits of such cases. *182where the officer’s right to question the acts of the State Board of Equalization was not challenged by the pleadings.
The trial court held that the State Board of Equalization exceeded its powers when it ordered a raise in the valuation of seventeen classes of property, leaving other classes unchanged.
If the court was correct as to the powers of the board, he was right in dismissing the alternative writ, since anyone, officer or not, may question a void order, and the writ cannot be used to enforce it.
The concurring opinion of the Chief Justice proceeds upon the theory that the order is not void, and hence cannot be attached collaterally
My dissent from the judgment of reversal is based upon the ground that the order is void for the reason stated by the trial court, viz: that, the board had no authority to change the valuation of classes, as such.
I am of the opinion, also, that the trial court did not err in hearing the case on the issue made by the complaint and the first defense of the answer and that the court was correct in its finding that the State Tax Commission made no such an investigation of values as would justify it in recommending an increase, or the State Board of Equalization in ordering it.
It is not, however, necessary to consider that subject in detail, since I find ample reason for affirming the judgment on the question of law above suggested.
A brief review of-the decisions of this court relating to the powers of the State Board is necessary to make clear my position.
In People v. Lothrop, supra, it was held that the power to determine the valuation of taxable property was lodged in the County Assessor and Boards of County Commissioners, and that the State Board of Equalization had no *183power to increase the aggregate valuation of property above the valuation as returned by the counties.
In People v. Ames, 27 Colo. 126, 60 Pac. 346, it was held that the State Board of Equalization exceeded, its powers, and its act was void, when it attempted to change the values of different items, or of classes or kinds of property, its authority extending only to changing valuations, as returned by the County Assessors as “entireties.”
In the case of Colorado Tax Commission v. Pitcher, 56 Colo. 343, 138 Pac. 509, it was said: “It is conclusively presumed, however, that as between individual property owners within the county, there has been a just value placed thereon, that is, a value relatively equal.” That is to say: the. classes of property assessed in a county are conclusively presumed to be assessed on the same percentage of cash value, if not at actual value. True, this decision was handed down after the constitutional amendment under consideration was drawn and ordered submitted to the .People; but that fact does not change the situation. The decision made-no new law, but simply announced what the law was and had been from the first. Chilcott v. Hart, 23 Colo. 40-56, 45 Pac. 391, 35 L. R. A. 41.
In this state of the law the Constitution was amended in 1914, as shown in the majority opinion. At that time-it had been settled by the decisions heretofore cited that the State Board of Equalization could not increase the aggregate of the county assessments, or change the valuation of items or classes of property; and that it was conclusively presumed that as between the several classes of property assessed by the County Assessors, and equalized by the County Commissioners, the valuations were relatively equal.
The amendment is to be construed in the light of these facts, and no powers can be allowed to the board except those expressly given, or fairly to be implied from those given.
*184The original section is changed but little in the matters covered by the first paragraph of the amendment.
In addition to the power to “adjust and equalize,” the board is empowered to “raise or lower” the valuation of real and personal property of the several counties. The only other change is in the use of the word “of” instead of “among” before the word “several.” Considering these changes in a section which had been held to give no. power to change valuations except in equalizing among the counties, it appears that the purpose was to authorize the board to change the aggregate of the county assessments; in other words, to give the board the power which was denied to it by the ruling in People v. Lothrop, supra.
The board is also authorized to adjust, equalize, raise or lower “the valuation of any item or items of the various classes of such property.”
As we have seen, the valuations as between classes are conclusively presumed to be equal, that is, made upon the same percentage of actual value, hence there can be no reason for changing the valuation of any class, or a part of the classes. If one is wrong, all are wrong, and the remedy is by exercising the power given to the board to change the valuation of the county assessment as an entirety.
In the majority opinion the right on the part of the board to raise the valuation of a class is derived from the power to raise the valuation of items, but the reasoning is fallacious. It is true that the valuation of a class will be increased if all the items of that class are increased in valuation, but, while that is the result, it comes from a revaluation of items, one by one, till all have been re-valued. It is in no sense a valuation of a class, and produces a very different result. If the valuation as between items is unfair, a proper re-valuation of such items seriatim, will be fair and just; but a like result does not follow from a change in *185the valuation of the class as a whole. The latter would raise or lower the valuation of all items of the class, regardless of the justice of the change. If any items are assessed at their full cash value, while others are not, an arbitrary raise of the class as an entirety to its full cash value, will assess the first named items above their value, and leave other' items still below their full value.
Manifestly the law does not so intend, and the argument in favor of that construction is entitled to no weight.
That the power to re-value classes is not intended to be given, appears further from' the fact that the authority given is to change the valuation of any item or items of the various classes.. Had it been intended to grant power to raise the value of classes, the language would naturally have been “to adjust, etc., the valuation of any class or classes of such property, or any item or items thereof.”
The amendment in unmistakable language enlarges the power of the board to the extent which the board had in two cases assumed it to be; in both of which cases this court had held such assumption unfounded, and the action of the board void. If the purpose was to include also the power to re-value classes of property, which right had also been denied to the board by the rulings of this court, is it not reasonable to say that the intent would have been expressed as clearly as it is as to the other two matters?
This consideration is made conclusive by the fact, already mentioned, that classes were presumed to be valued upon a common basis, and relatively fairly and equally, hence there was no reason for a re-valuation of any one of them, and, of course, no need that the board have power thus to re-value them.
The board'is also given power to revise, change- or amend the valuation of the County Board of Equalization, but that power must be held to extend no farther than is necessary for the proper exercise of the powers specifically *186given in the first part of the section. To hold otherwise is to violate the rules of construction that: “where words of general import follow specific designations the application of the general language is controlled by the specific.” Gibson v. People, 44 Colo. 605, 99 Pac. 835.
The theory of our government, as expressed in the state Constitution, and manifested by numerous legislative enactments, is that local affairs shall, as far as practicable, be managed by local officers, and this amendment should not be construed to change that policy, unless the purpose so to do clearly appears. No such purpose is expressed or suggested in the amendment. On the contrary, it declares that both the State Board of Equalization and the County Boards of Equalization “shall equalize to the end that all taxable property in the state shall be assessed at its full cash value;” and ends with the provision that the State Board ' “shall have no power of original assessment.” The powers granted to the State Board are intended to accomplish an expressed purpose, which does not require the making of original assessments, and with which changes in the valuation of classes of property are in direct conflict.
Reading the amendment in the light of the law as it was when adopted I conclude that it does not give the board power to change the valuation of classes of property as was done in this case. Its act in so doing was, therefore, void, and may be questioned by anyone.
The majority opinion practically takes the assessment of property away from the local authorities, and places it in the Tax Commission and the State Board of Equalization. This makes it possible for a state administration to compel the tax payers to provide whatever state revenues it sees fit to require. Instead of practicing economy and keeping state expenditures within a fixed revenue, the administration may make an arbitrary increase in assessments to produce such an amount of taxes as it has determined to be needed.
*187The case at bar illustrates the evil of the system. The record clearly shows that the State Board of Equalization adopted the recommendation of the Tax Commission, which was based upon no investigation of values worthy the name. It conclusively appears that the valuation of all town and city lots and their improvements was increased some $46,;-000,000.00, and the only reason given for it was that some real property out of the business district had been assessed too low. Likewise it appears that the valuation of peri sonal property was raised, because it was believed that much taxable personal property had not been assessed at all. The result, of course, is that property which had been assessed at its full cash value is now assessed at over twenty per cent more than its value; and this, forsooth, is done under the guise of equalizing values, so as to make the burden of taxation uniform, and just to all.
The trial court recognized and commented upon this wrong to the tax payers, and was.fully justified in holding that the people of the state never intended to sanction a procedure so manifestly contrary to their best interests.
Upon the ground that the raise was made arbitrarily and without due regard to values, as well as.upon the ground that there was no power in the board to make it, the judgment should be affirmed.